DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: the term “the operation bar” should be “an operation bar” for clarity of the record.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5,7-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staples (US 3,894,214).
Regarding claim 1, Staples (S) discloses a cooking appliance (10, Figure 1) comprising: a main body  (12) defining a cooking chamber configured to receive food to be cooked (16, i.e. oven); a door (14) configured to rotate relative to the main body and to open and close the cooking chamber of the main body; and a latch assembly  (30, Figure 2) positioned at the main body and configured to allow the door to open and close the cooking chamber, wherein the latch assembly comprises: a latch (38), an elastic body (Figure 2, spring directly above numeral 34)  configured to apply an elastic force to the latch to thereby rotate the latch in a first direction, a driver (62, i.e. solenoid) configured to apply a driving force to the latch, the driver being configured to drive the latch to overcome the elastic force and rotate in a second direction that is opposite to the first direction (C4,L23-36), a cam (hatched area above numeral 36 in Figure 2) configured to transfer the driving force from the driver to the latch, and a lever bracket (32)  that is connected to the latch and configured to transfer an external force to the latch to thereby rotate the latch.
Regarding claim 3, Staples (S) discloses the cooking appliance of claim 1, wherein the lever bracket comprises: a mounting piece (34, Figure 1) coupled to the latch (38, Figure 2), and an extension piece (32 in Figure 2) extending from an end of the mounting piece at an angle relative to the mounting piece
Regarding claim 4, Staples (S) discloses the cooking appliance of claim 3, wherein the mounting piece (32, Figure 2) is mounted to a surface of the latch (38), and the extension piece (mounted to 36 in Figure 2) is perpendicular to the mounting piece.
Regarding claim 5, Staples (S) discloses the cooking appliance of claim 4, wherein the lever bracket comprises: a holding end part (32, Figure 2, the leaver is tapered) extending from an end of the extension piece and having a width smaller than a width of the extension piece.
Regarding claim 7, Staples (S) discloses the cooking appliance of claim 5, wherein the main body comprises: an inner housing defining the cooking chamber (16, Figure 1), and an outer housing (12) surrounding the inner housing, wherein the holding ends part of the lever bracket (32, distal end farthest from 18) extends through an upper surface of the inner housing and is positioned at least partially above the upper surface of the inner housing.
Regarding claim 8, Staples (S) discloses the cooking appliance of claim 1, wherein the main body comprises: an inner housing defining the cooking chamber (16, Figure 1), and an outer housing surrounding the inner housing (12), wherein an upper end of the lever bracket extends through an upper surface of the inner housing and is positioned at least partially above the upper surface of the inner housing (32, Figure 1).
Regarding claim 9, Staples (S) discloses the cooking appliance of claim 1, wherein the latch (20 Figure 1) comprises: an upper end part (affixed by 36 in Figure 2), a lower end part (near 38) that is spaced vertically and horizontally apart from the upper end part, and an inserting connection part (bolt in cam slot in Figure 2, above 36) that connects between the upper end part and the lower end part.
Regarding claim 10, Staples (S) discloses the cooking appliance of claim 9, wherein the upper end part (affixed by 36 in Figure 2) and the lower end part (38) are positioned parallel to each other (They are stacked and so are parallel in Figure 1).
Regarding claim 11, Staples (S) discloses the cooking appliance of claim 10, wherein the inserting connection part (bolt in cam slot in Figure 2, above 36) is angled relative to the upper end part (affixed by 36 in Figure 2) and the lower end part (38), and wherein the upper end part and the lower end part are positioned at different vertical heights.
Regarding claim 12, Staples (S) discloses the cooking appliance of claim 9, wherein the latch (20, Figures 1-2) defines a hook groove (near 38) at an end of the lower end part, the hook grove configured to receive a pin of the door (C3, L29-47).
Regarding claim 13, Staples (S) discloses the cooking appliance of claim 12, wherein the hook groove (near 38, Figure 2) defines a holding surface configured to hold the pin of the door therein or configured to allow the pin of the door to contact and slide on the holding surface (C3, L29-47).
Regarding claim 14, Staples (S) discloses the cooking appliance of claim 13, wherein the holding surface comprises: a locking surface defined at an inner side of the hook groove (near 38, Figure 2), and a removal inclination surface defined at an exit side of the hook groove (distal end of 38, Figure 2).
Regarding claim 17, Staples (S) discloses the cooking appliance of claim 3, wherein the latch (38, Figure 2) defines a mounting protrusion, and wherein the mounting piece of the lever bracket (32) defines a protrusion hole (Grooved area directly above 36 in Figure 2) that corresponds to the mounting protrusion of the latch and configured to couple the mounting protrusion of the latch.
Regarding claim 18, Staples (S) discloses the cooking appliance of claim 17, wherein the latch (38) defines a mounting hole (bolt hole above 38 in Figure 2), and wherein the mounting piece of the lever bracket (32) defines a through hole configured to align with the mounting hole and vertically receive a fastener through the mounting hole and the through hole.
Regarding claim 19, Staples (S) discloses the cooking appliance of claim 1, wherein the lever bracket (32) is configured to move and guide the latch to rotate based on the operation bar being inserted into the main body from an outside of the main body (Figures 1-2).
Regarding claim 20, Staples (S) discloses the cooking appliance of claim 19, wherein the operation bar (50, Figure 3, C4, L3-23) is configured to engage with an upper end of the lever bracket (32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Staples (US 3,894,214) and Valle et al. (US 5,918,589).
Regarding claim 2, Staples (S) discloses the cooking appliance of claim 1, wherein the main body includes: an inner housing defining the cooking chamber (16, Figure 1); a main body panel (12) positioned at an end part of the inner housing; wherein an upper end of the lever bracket (32) is positioned to correspond to a height of the main body, but does not disclose a main body air outlet defined at an end part of the main body panel and configured to discharge air from the main body to an outside of the main body; wherein an upper end of the lever bracket is positioned to correspond to a height of the main body  air outlet.
However, Valle discloses an oven (10, Figure 1) with a main body air outlet (26, Figure 2) defined at an end part of the main body panel (perimeter of 16, Figure 1) and configured to discharge air from the main body to an outside of the main body; wherein an upper end of the lever bracket would be positioned to correspond to a height of the main body air outlet (26). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this invention to include air input and output vents in the oven of Staples, as suggested by Valle, for the purpose of removing excessive moisture from the oven in the event of cooking high water content foods.
Regarding claim 6, Staples (S), as modified, discloses the cooking appliance of claim 5, wherein the main body includes: an inner housing defining the cooking chamber (16, Figure 1); a main body panel positioned at an end part of the inner housing (perimeter of 16, Figure 1); and a main body air outlet (26)  defined at an end part of the main body panel and configured to discharge air from the main body to an outside of the main body; wherein the holding end part of the lever bracket  (S-32, Figure 1) is positioned to correspond to a height of the main body air outlet (26, Figure 2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Staples (US 3,894,214) and Peterson (US 41,163,443).
Regarding claim 15, Staples (S) discloses the cooking appliance of claim 14, but not that the latch includes a removal prevention step that protrudes from an end of the removal inclination surface and that is configured to restrict the pin of the door from being removed from the hook groove.
However, Peterson discloses a latch mechanism (50, Figure 4) that   includes a removal prevention step (72) that protrudes from an end of the removal inclination surface and that is configured to restrict the pin (74) of the door from being removed from the hook groove (C2, L46-50). I t would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this invention to include the step in the latch to ensure that the door stayed closed as desired.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Staples (US 3,894,214) and DeYoung (US 2020/0284440).
Regarding claim 16, Staples (S) discloses the cooking appliance of claim 15, but not that the latch includes a movement-prevention protrusion that protrudes from a surface of the inserting connection part and that is configured to restrict an upward movement of the latch.
However, DeYoung discloses motorized cable latch (Abstract,10, Figure 1)
wherein the latch (24, Figure 4) includes a movement-prevention protrusion (step area pointed to by the rotation arrow in Figure 4) that protrudes from a surface of the inserting connection part and that is configured to restrict an upward movement of the latch. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this invention to include the step in the latch to ensure that the door stayed closed as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762